DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

In response to Applicant’s claims filed on February 12, 2021, claims 1-2, 4-9, 11-12, 14-23 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (US Pub. No. 20160179860) in view of Mcregor et al. (US Pub. No. 20140358926).



receiving dimension data for insertion into a dimension table (“the database table update represents a data insertion, a data load, a data modification, a data deletion, or a Data Description Language (DDL) event,” See Paragraph 71 and “dimensional table” See Paragraph 63);

inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field (“the database table update represents a data insertion, a data load, a data modification, a data deletion, or a Data Description Language (DDL) event,” See Paragraph 71);

accessing a first dimension data record of the plurality of dimension data records (“access the distributed database,” See paragraph 30); and

responsive to the accessing, deriving a value of the end time field for the first dimension data record based on the value of the start time field in a second dimension data record of the plurality of dimension data records (“Additional commands relate to querying distributed database partitions to derive insights from the data,” See Paragraph 29).  Erdogan et al. does not disclose inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table Erdogan et al. does not disclose inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field.
However, Mcregor et al. teaches inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field (“user interface may also provide means for inputting relative time points of interest, which enables the user to select points of interest based on either; an event; an entity attribute; a stream behaviour; or a stream event (with the latter two being represented by their own stream temporal abstractions). A user may first determine whether the time point of interest is from an event, entity attribute or a temporal abstraction. The time point of interest may be defined as a date/time, which is a time point operable to be used as the reference point to relatively align the data streams of interest. Based on the user's selection, the user is then provided with a list populated directly from the database that is either: a list of possible events; a list of entity attributes that have date/times; or a list of temporal abstractions. In the case of temporal abstractions the user can choose whether the first or most recent occurrence of the temporal abstraction is of interest and may also determine whether the start or end time is of interest,” See Paragraph 130).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) with Mcregor et al. (temporal abstractions and relative alignments).  This would have facilitated data dimension insertion when dealing with a .  See Mcregor et al. Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 1.  With respect to claim 2, Erdogan et al. teaches the method of claim 1, wherein the inserting comprises inserting the dimension data into the dimension table without updating the end time field of any dimension data records in the dimension table (“the database table update represents a data insertion, a data load, a data modification, a data deletion, or a Data Description Language (DDL) event,” See Paragraph 71)”).

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 1.  With respect to claim 4, Erdogan et al. teaches the method of claim 1, the method comprising implementing each dimension data record of the plurality of dimension data records stored in the dimension table without the end time field (“user interface may also provide means for inputting relative time points of interest, which enables the user to select points of interest based on either; an event; an entity attribute; a stream behaviour; or a stream event (with the latter two being represented by their own stream temporal abstractions). A user may first determine whether the time point of interest is from an event, entity attribute or a temporal abstraction. The time point of interest may be defined as a date/time, which is a time point operable to be used as the reference point to relatively align the data streams of interest. Based on the user's selection, the user is then provided with a list populated directly from the database that is either: a list of possible events; a list of entity attributes that have date/times; or a list of temporal abstractions. In the case of temporal abstractions the user can choose 

With respect to claim 8, Erdogan et al. teaches a method performed by a system comprising a hardware processor, comprising:

a processor (“a central processing unit 190,” See Paragraph 190); and

a non-transitory storage medium (“medium,” See Paragraph 103) storing instructions executable on the processor to:

receive dimension data for insertion into a dimension table (“the database table update represents a data insertion, a data load, a data modification, a data deletion, or a Data Description Language (DDL) event,” See Paragraph 71 and “dimensional table” See Paragraph 63);

insert the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field (“the database table update represents a data insertion, a data load, a data modification, a data deletion, or a Data Description Language (DDL) event,” See Paragraph 71);

access a first dimension data record of the plurality of dimension data records (“access the distributed database,” See paragraph 30); and

responsive to the accessing, deriving a value of the end time field for the first dimension data record based on the value of the start time field in a second dimension data record of the plurality of dimension data records (“Additional commands relate to querying distributed database partitions to derive insights from the data,” See Paragraph 29).  Erdogan et al. does not disclose inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field (See Paragraph 21 “value is inserted into the END_TIME column field”).  Erdogan et al. does not disclose inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field.
However, Mcregor et al. teaches inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field (“user interface may also provide means for inputting relative time points of interest, which enables the user to select points of interest based on either; an event; an entity attribute; a stream behaviour; or a stream event (with the latter two being represented by their own stream temporal abstractions). A user may first determine whether the time point of interest is from an event, entity attribute or a temporal abstraction. The time point of interest may be defined as a date/time, which is a time point operable to be used as the 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) with Mcregor et al. (temporal abstractions and relative alignments).  This would have facilitated data dimension insertion when dealing with a large volume of data.  See Mcregor et al. Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 8.  With respect to claim 9, Mcregor et al. teaches the device of claim 8, wherein the instructions are executable on the processor to implement each dimension data record of the dimension data records stored in the dimension table without the end time field. (with the latter two being represented by their own stream temporal abstractions). A user may first determine whether the time point of interest is from an event, entity attribute or a temporal abstraction. The time point of interest may be defined as a date/time, which is a time point operable to be used as the reference point to relatively align the data streams of interest. Based on the user's selection, the user is then provided with a list populated directly from the database that is either: a list of possible events; a list of entity attributes that have date/times; or a list of temporal abstractions. In the case of temporal abstractions the user can choose whether the 

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 1.  With respect to claim 19, Erdogan et al. teaches the method of claim 1, further comprising:
presenting, in a data record of an output view, data of the first dimension data record and including the end time field that that is derived based on the value of the start time field in the second dimension data record of the plurality of dimension data records (“Additional commands relate to querying distributed database partitions to derive insights from the data,” See Paragraph 29).  Erdogan et al. does not disclose inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the dimension table, wherein each dimension data record of a plurality of dimension data records stored in the dimension table comprises a value of a start time field and does not comprise an end time field (See Paragraph 21 “value is inserted into the END_TIME column field”).
	
	The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 1.  With respect to claim 20, Erdogan et al. teaches the device of claim 8, wherein the value of the end time field for the first dimension data record is derived based on the start time field in the second dimension data record that is subsequent to the first dimension data record in the dimension table (“Additional commands relate to querying distributed database partitions to .


Claim (s) 5-7, 12, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (US Pub. No. 20160179860) in view of Mcregor et al. (US Pub. No. 20140358926) in further view of Bhide et al. (US Pub. No. 20130124454).


The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 1.  With respect to claim 5, Erdogan et al. as modified by Mcregor et al. does not disclose the method of claim 1, further comprising implementing the dimension table as a fact table.
However, teaches method of claim 1, further comprising implementing the dimension table as a fact table (“fact table,” See Paragraph 28).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) and Mcregor et al. (temporal abstractions ) with Bhide et al. (ETL Processes).  This would have facilitated ETL.  See Bhide et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.  

The Erdogan et al. reference as modified by Mcregor et al. and Bhide et al. teaches all the limitations of claim 5.  With respect to claim 6, Bhide et al. teaches the method of claim 5, further comprising, after receiving the dimension data, converting the dimension data to a fact record format compatible with the fact table (the system imports the identified SCD attributes into the tool repository 160, and in step 320 the system provides the imported data model and SCD attributes to the job generator 170. In step 325, the system selects a data source 105 from which to extract data. In step 330 the system selects a data target system 115, and in step 335 generates a job to extract, transform and load the data from the data source 105 into the target system 115. In step 340 the system alters the job to handle SCD attributes, for example by having a particular stage handle each SCD attribute. In the example data integration system 110 shown in FIG. 2, for example, the SCD stage 142 handles the start date and end date attributes, and the version stage 144 handles the version number (for example by analyzing the data, checking to determine if the version number value is a duplicate business key value, and if so, generating the next version number). The current/previous stage 146 handles the current and original (or previous) attributes, for example by, for each new tuple, identifying if a tuple with the same business key is present in the table. If yes, the stage 146 updates the same tuple with the values of the new tuple, moves the attribute value in the old tuple to the attribute corresponding to the "original" or "previous" flag, and updates the new value with the "current" flag. The transformer stage 148 handles the calendar time attribute, for example by finding the difference between the event and the time provided in the input. In step 345 the system executes the job, See Paragraph 45). 

	The Erdogan et al. reference as modified by Mcregor et al. and Bhide et al. teaches all the limitations of claim 6.  With respect to claim 7, Bhide et al. teaches the method of claim 6, wherein inserting the dimension data into the dimension table comprises: 
inserting, into the fact table implementing the dimension table, the dimension data that was converted into the fact record format (the system imports the identified SCD attributes into the tool repository 160, and in step 320 the system provides the imported data model and SCD attributes to the job generator 170. In step 325, the system selects a data source 105 from which to extract data. In step 330 the system selects a data target system 115, and in step 335 generates a job to extract, transform and load the data from the data source 105 into the target system 115. In step 340 the system alters the job to handle SCD attributes, for example by having a particular stage handle each SCD attribute. In the example data integration system 110 shown in FIG. 2, for example, the SCD stage 142 handles the start date and end date attributes, and the version stage 144 handles the version number (for example by analyzing the data, checking to determine if the version number value is a duplicate business key value, and if so, generating the next version number). The current/previous stage 146 handles the current and original (or previous) attributes, for example by, for each new tuple, identifying if a tuple with the same business key is present in the table. If yes, the stage 146 updates the same tuple with the values of the new tuple, moves the attribute value in the old tuple to the attribute corresponding to the "original" or "previous" flag, and updates the new value with the "current" flag. The transformer stage 148 handles the calendar time attribute, for example by finding the 

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 8.  With respect to claim 12, Erdogan et al. as modified by Mcregor et al. does not disclose a fact table.
However, Bhide et al. teaches the device of claim 8, wherein the instructions are executable on the processor to:

the implementation engine is to implement the dimension table as a time-series fact table (the system imports the identified SCD attributes into the tool repository 160, and in step 320 the system provides the imported data model and SCD attributes to the job generator 170. In step 325, the system selects a data source 105 from which to extract data. In step 330 the system selects a data target system 115, and in step 335 generates a job to extract, transform and load the data from the data source 105 into the target system 115, See Paragraph 45); 
the reception engine is further to convert the dimension data into a fact record format compatible with the time-series fact table (the system imports the identified SCD attributes into the tool repository 160, and in step 320 the system provides the imported data model and SCD attributes to the job generator 170. In step 325, the system selects a data source 105 from which to extract data. In step 330 the system selects a data target system 115, and in step 335 generates a job to extract, transform and load the data from the data source 105 into the target system 115, See Paragraph 45); and 

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) and Mcregor et al. (temporal abstractions and relative alignments) with Bhide et al. (ETL Processes).  This would have facilitated ETL.  See Bhide et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.  

The Erdogan et al. reference as modified by Mcregor et al. and Bhide et al. teaches all the limitations of claim 6.  With respect to claim 18, Bhide et al. teaches the converting produces a converted dimension data, and comprises adding a time field that is part of the converted dimension data and that is not part of the dimension data prior to the converting, and the inserting comprises inserting the converted dimension data including the added time field into the fact table implementing the dimension table (See Bhide et al. Paragraph 35 “meta-model is converted into an ETL job”)

.

Claim (s) 11, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (US Pub. No. 20160179860) in view of Mcregor et al. (US Pub. No. 20140358926) in further view of Milousheff et al. (US Pub. No. 20140279977).

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 8.  With respect to claim 11, Erdogan et al. as modified by Mcregor et al. does not disclose a SCD type 6 format.
However, Milousheff et al. teaches the method of claim 1, wherein the dimension table supports a type 6 slowly changing dimension (SCD) format and wherein the second dimension data record was is subsequent to the first dimension data record in the dimension table and stored later in time in the dimension table than the first dimension data record (“slowly changing dimensions ( SCD) type 6 when utilizing a star join,” See Paragraph 18).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) and Mcregor et al. (temporal abstractions and relative alignments) with Milousheff et al. (slowly changing dimensions).  This would have facilitated data analysis.  See Milousheff et al. Paragraphs 2-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.  

The Erdogan et al. reference as modified by Mcregor et al. teaches all the limitations of claim 1.  With respect to claim 17, Erdogan et al. as modified by Mcregor et al. does not disclose a SCD type 6 format.
However, Milousheff et al. teaches the device of claim 8, wherein the instructions are executable on the processor to implement the dimension table to support the SCD a type 6 slowly changing dimension (SCD) format that uses a single surrogate key for dimension data records with a same master data item (“slowly changing dimensions ( SCD) type 6 when utilizing a star join,” See Paragraph 18).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) and Mcregor et al. (temporal abstractions and relative alignments) with Milousheff et al. (slowly changing dimensions).  This would have facilitated data analysis.  See Milousheff et al. Paragraphs 2-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.  

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 17, because claim 22 is substantially equivalent to claim 17.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 17, because claim 23 is substantially equivalent to claim 17.

Claim (s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (US Pub. No. 20160179860) and Milousheff et al. (US Pub. No. 20140279977) in further view of Mcregor et al. (US Pub. No. 20140358926).

With respect to claim 14, Erdogan et al. teaches a non-transitory machine-readable medium (“medium,” See Paragraph 103) comprising executable instructions to:

insert a particular dimension data record into a dimension table without updating any other dimension data record already stored in the dimension table (“the database table update represents a data insertion, a data load, a data modification, a data deletion, or a Data Description Language (DDL) event,” See Paragraph 71), wherein:

access the particular dimension data record (“access the distributed database,” See paragraph 30); and 

derive a value of the end time field for the particular dimension data record from a value of the start time field in another dimension data record stored in the dimension table, the another dimension data record being subsequent to the particular dimension data record (“Additional commands relate to querying distributed database partitions to derive insights from the data,” See Paragraph 29).  Erdogan et al. does not disclose inserting the dimension data into the dimension table as an additional dimension data record without updating any other dimension data record already stored in the .  Erdogan et al. as modified by does not disclose a type 6 slowly changing dimension (SCD) format.
However, Milousheff et al.  teaches the dimension table supports a type 6 slowly changing dimension (SCD) format for dimension data records stored in the dimension table  (“slowly changing dimensions ( SCD) type 6 when utilizing a star join,” See Paragraph 18).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) and Mcregor et al. (temporal abstractions and relative alignments) with Milousheff et al. (slowly changing dimensions).  This would have facilitated data analysis.  See Milousheff et al. Paragraphs 2-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.  
Erdogan et al. as modified by Milousheff et al. does not disclose the particular dimension data record includes a start time field but not an end time field.

However, Milousheff et al. teaches the particular dimension data record includes a start time field but not an end time field (with the latter two being represented by their own stream temporal abstractions). A user may first determine whether the time point of interest is from an event, entity attribute or a temporal abstraction. The time point of interest may be defined as a date/time, which is a time point operable to be used as the reference point to relatively align the data streams of interest. Based on the user's selection, the user is then provided with a list populated directly from the database 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Erdogan et al. (time stamp bounded addition of data to an append-only distributed database table) and Milousheff et al. (slowly changing dimensions) with Mcregor et al. (temporal abstractions and relative alignments).  This would have facilitated data dimension insertion when dealing with a large volume of data.  See Mcregor et al. Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data warehousing.  

The Erdogan et al. reference as modified by Mcregor et al. and Milousheff et al. teaches all the limitations of claim 14.  With respect to claim 15, Milousheff et al. al. teaches the non-transitory machine-readable medium of claim 14, wherein the instructions are further to:

implement the dimension table as a time-series fact table (“time-stamped physiological readings,” See Mcregor et al. Paragraph 433);
convert dimension data of the particular dimension data record into a fact record format compatible with the time-series fact table, the converting producing converted dimension data 
insert, as the particular dimension data record, the converted dimension data into the time-series fact table (“data and many dimension tables that define the fact table data,” See Milousheff et al. al. Paragraph 18).

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 4, because claim 16 is substantially equivalent to claim 4.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140089297 is directed to SYSTEM AND METHOD FOR ANALYSING DATA FROM MULTIPLE PERSPECTIVES:   [00265 and 026] a view of slowly changing dimensions in association with a device specific perspective of the data, an example of an implementation of the present invention is provided.  & a view of slowly changing dimensions in association with a marketing perspective of the data, an example of an implementation of the present invention is provided. This perspective is related to a customer/consumer or marketing perspective

Response to Arguments
July 14, 20120, have been fully considered but they are not persuasive.
In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claim(s) 1, 8, and 14”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “responsive to the accessing, deriving a value of the end time field for the first dimension data record based on the value of the start time field in a second dimension data record of the plurality of dimension data records “  Edrogan et al. and Mcregor et al. have been added to address the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS E ALLEN/Examiner, Art Unit 2154